ARKADOS GROUP, INC. 87 Fairfield Rd. Fairfield, New Jersey 07004 April 4, 2011 United States Securities and Exchange Commission treet, N.E. Washington, DC20548 Ladies and Gentlemen: In connection with our responses to the comments from the Staff of the Securities and Exchange Commission (“Commission”) we hereby acknowledge the following: · Arkados Group,Inc. (the “Company”) is responsible for the adequacy and accuracy of the disclosures in its filings; · Staff comments or changes to disclosures in response to staff comments does not foreclose the Commission any action with respect to the filings; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the Unites States. Very truly yours, ARKADOS GROUP, INC. By:/s/ Andreas Typaldos Andreas Typaldos, Chairman and Acting CEO
